UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 14, 2016 SPENDSMART NETWORKS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-27145 33-0756798 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 805 Aerovista Place, Suite 205 San Luis Obispo, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (866) 497-6081 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Officers; Appointment of Certain Officers, Compensatory Arrangements of Certain Officers Effective April 14, 2016, Jerold Rubinstein resigned as a Director and interim Chief Executive Officer of SpendSmart Networks, Inc. Effective April 19, 2016, the Company appointed Luke Wallace to the position of Chief Executive Officer. Mr. Wallace was a co-founder of the “SMS Masterminds” business that the Company purchased in 2014 and had been serving as the Company’s Chief Operating Officer. The Company also appointed Tim Boris, the Company’s General Counsel, to the position of President. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SPENDSMART NETWORKS, INC. /s/ Luke Wallace Dated: April 20, 2016 By: Luke Wallace Chief Executive Officer
